             Case 4:20-cv-07143-YGR Document 20 Filed 12/10/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA

10

11
                                                Case No: 4:20-cv-07143-YGR
     SABRINA SILVA,
12                                              Pleading Type: Class Action

13                     Plaintiff,
                                                ORDER GRANTING PLAINTIFF’S MOTION TO
14      v.                                      REMAND

15   GOETZE’S CANDY COMPANY, INC.,
                                                 Judge: The Honorable Yvonne Gonzales Rogers
16                                               Date: January 19, 2021
                       Defendant.
                                                 Time: 2:00 p.m.
17
                                                 Location: Courtroom 1
18

19

20

21

22

23

24

25

26

27

28


                  Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                             ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                Case 4:20-cv-07143-YGR Document 20 Filed 12/10/20 Page 2 of 5


 1            The Court has reviewed Plaintiff’s Motion to Remand and all papers submitted in support of and

 2 in opposition to the Motion. The Court finds good cause to grant the Motion.

 3
              Plaintiff filed her Complaint in Alameda Superior Court on August 24, 2020. Dkt. 1-1. Defendant
 4
     Goetze removed the action to this Court on October 14, 2020. Dkt. 1. On December 4, 2020, the Ninth
 5
     Circuit found a class action bringing the same claims, under the same theories, by the same counsel as
 6
     Plaintiff here, citing the same scientific studies, lacked Article III standing. McGee v. S-L Snacks Nat’l,
 7
     __ F.3d __, 2020 U.S. App. LEXIS 37856 (9th Cir. Dec. 4, 2020).
 8
       I.     Goetze Bears the Burden of Demonstrating Article III Standing.
 9
              “Federal jurisdiction rests on ‘the irreducible constitutional minimum of standing.’” In re
10
     Glumetza Antitrust Litig., 2020 U.S. Dist. LEXIS 229398, at *14 (N.D. Cal. Dec. 5, 2020). “The party
11
     invoking federal jurisdiction bears the burden of establishing the elements of Article III jurisdiction.”
12
     Patel v. Facebook, Inc., 932 F.3d 1264, 1270 (9th Cir. 2019).. “In the Ninth Circuit, courts strictly construe
13
     the removal statute against removal so that any doubt as to the right of removal is resolved in favor of
14
     remand.” Siglin v. Sixt Rent a Car, Ltd. Liab. Co., 2020 U.S. Dist. LEXIS 111621, at *6 (S.D. Cal. June
15
     24, 2020).
16
      II.     Goetze Cannot Meet Its Burden With Respect to Article III Standing.
17
              In order to demonstrate Article III standing, a party must show “(1) an injury in fact, (2) fairly
18
     traceable to the challenged conduct of the defendant, and (3) likely to be redressed by a favorable judicial
19
     decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1543 (2016). The “the injury-in-fact requirement
20
     requires a plaintiff to show that he or she suffered an invasion of a legally protected interest that is concrete
21
     and particularized and actual or imminent, not conjectural or hypothetical.” Spokeo, Inc., 136 S. Ct. at
22
     1543.
23
              McGee is controlling, as the claims, laws, and theory of liability are all the same: using PHO in a
24
     food product violated the UCL’s unfair and unlawful prongs. McGee argued standing based on
25
             an economic injury because when “purchasing Pop Secret, Plaintiff was seeking products of
26           particular qualities, including products that did not negatively affect blood cholesterol levels
             or the health of her cardiovascular system, and products made with safe, lawful ingredients.”
27           In other words, Ms. McGee did not receive the benefit she thought she was obtaining—a safe
             and lawful product—but rather received a dangerous and unlawful one. Thus, Plaintiff alleges
28           benefit of the bargain injury.
                                                        1
                        Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                   ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
              Case 4:20-cv-07143-YGR Document 20 Filed 12/10/20 Page 3 of 5


 1 McGee, 2020 U.S. App. LEXIS 37856, at *9. The Ninth Circuit rejected this argument. To establish

 2 standing, a party “must do more than allege that she ‘did not receive the benefit she thought she was

 3 obtaining.’” McGee, 2020 U.S. App. LEXIS 37856, at *9. Rather, the party “must show that she did not

 4 receive a benefit for which she actually bargained.” McGee v. S-L Snacks Nat’l, 2020 U.S. App. LEXIS

 5 37856, at *9 (9th Cir. Dec. 4, 2020) (emphasis in original). McGee, like Silva here, did “not contend that

 6 Diamond made any representations about Pop Secret’s safety.” Id. This distinguished McGee’s claims

 7 from trans fat cases like Hawkins v Kroger, where the plaintiff made fraud claims. Id. at n. 5

 8 (distinguishing Hawkins v. Kroger Co., 906 F.3d 763 (9th Cir. 2018)). “Absent some allegation that

 9 Diamond made false representations about Pop Secret’s safety, McGee’s benefit of the bargain theory

10 falls short.” Id. at *10-11. As such, McGee failed to “sufficiently alleged economic injury on either a

11 benefit of the bargain theory or an overpayment theory.” Id. at *15.

12        Alternatively, McGee argued “that she has sufficiently alleged an injury in fact because she suffered

13 a number of current physical injuries due to her consumption of Pop Secret.” McGee, 2020 U.S. App.

14 LEXIS 37856, at *15. Like Silva here, McGee alleged that Pop Secret

15        “inflame[d] and damage[d] [her] vital organs,” “permanently degraded her cognitive abilities,”
          and “substantially aggravat[ed] her age-related cholesterol and insulin dysregulation.” Compl.
16        ¶¶ 6, 90, 92. She further alleges that “[t]here is ‘no safe level’ of PHO or artificial trans fat
          intake” and that “consuming artificial trans fat in any quantity” causes physical injury.
17
     McGee, 2020 U.S. App. LEXIS 37856, at *15. The Ninth Circuit was “not persuaded.” Regarding the
18
     studies cited in both McGee and in this case, “these allegations are simply too speculative to support
19
     standing, even at the pleading stage.” Id. at *17.
20
          As the Supreme Court emphasized in Spokeo, Inc., “[t]o establish injury in fact, a plaintiff
21        must show that he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete
          and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” 136 S. Ct. at
22        1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 119 L. Ed. 2d
23        351 (1992)). “[A]t the pleading stage, the plaintiff must ‘clearly . . . allege facts demonstrating’
          each element.” Id. at 1547 (alteration in original) (quoting Warth, 422 U.S. at 518). McGee’s
24        allegations do not satisfy that standard.

25 McGee, 2020 U.S. App. LEXIS 37856, at *17.

26          As noted above, Goetze, as the “party invoking federal jurisdiction, bears the burden of

27 establishing the elements of Article III jurisdiction.” Patel v. Facebook, Inc., 932 F.3d 1264, 1270 (9th

28 Cir. 2019). Goetze cannot meet its burden in light of McGee. Silva’s Complaint, like McGee’s, alleges

                                                      2
                      Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                 ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
               Case 4:20-cv-07143-YGR Document 20 Filed 12/10/20 Page 4 of 5


 1 economic injury from the purchase of a food product containing a dangerous ingredient. Specifically,

 2 Silva alleges she “lost money as a result of GCC’s conduct because she purchased products that were

 3 detrimental to her health and were unfairly offered for sale in violation of federal and California law.”

 4 Compl. ¶ 88. Just as in McGee, Silva’s allegations that she purchased products which were detrimental to

 5 her health and were unfairly offered for sale in violation of federal and California law are insufficient to

 6 confer Article III standing.

 7          Further, like McGee, Silva does not allege that “that she has undergone medical testing or

 8 examination to confirm that she suffers from these conditions” associated with consuming artificial trans

 9 fat “or that they were caused by her consumption” of Goetze’s products. McGee, 2020 U.S. App. LEXIS

10 37856, at *16. Silva’s allegations of physical injury thus “necessarily rely on the proposition that the

11 consumption of . . . artificial trans fat over several years invariably results in such injuries.” Id. (emphasis

12 in original). However, the studies cited in Silva’s Complaint, which are the same studies that McGee relied

13 on, “do not support this inference.” Id. Because McGee’s substantially identical allegations do not satisfy

14 Article III, Goetze cannot establish Silva’s Article III standing here.

15   III.   Because Defendant Cannot Meet Its Burden of Demonstrating Article III Standing, Remand

16          Is Appropriate.

17          “Removal of a civil action from state court to federal court is appropriate only if the federal court

18 has original jurisdiction over the matter.” Siglin v. Sixt Rent a Car, Ltd. Liab. Co., 2020 U.S. Dist. LEXIS

19 111621, at *4 (S.D. Cal. June 24, 2020). “Therefore, a federal court must remand a removed action back

20 to state court if the federal court lacks subject matter jurisdiction.” Id. (emphasis in original). See also

21 Kelton Arms Condo. Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003)

22 (“Subject matter jurisdiction may not be waived, and . . . the district court must remand if it lacks

23 jurisdiction.”); 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the district court

24 lacks subject matter jurisdiction, the case shall be remanded.”).

25          “‘The burden of establishing federal jurisdiction is on the party seeking removal.’” Siglin, 2020

26 U.S. Dist. LEXIS 111621, at *4 (quoting Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th

27 Cir. 1999)). Further, “Article III standing is a necessary component of subject matter jurisdiction.” Siglin,

28 2020 U.S. Dist. LEXIS 111621, at *5 (quoting In re Palmdale Hills Prop., LLC, 654 F.3d 868, 873 (9th

                                                      3
                      Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                  ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
              Case 4:20-cv-07143-YGR Document 20 Filed 12/10/20 Page 5 of 5


 1 Cir. 2011)). In light of McGee, because there is no Article III standing, the Court “must remand” this

 2 “removed action back to state court” because it “lacks subject matter jurisdiction.” Siglin, 2020 U.S. Dist.

 3 LEXIS 111621, at *4. “Remand to state court is appropriate over dismissal because lack of subject matter

 4 jurisdiction speaks only to the federal court’s lack of power to hear a case.” Siglin, 2020 U.S. Dist. LEXIS

 5 111621, at *4-5. “Remand is the correct remedy because a failure of federal subject-matter jurisdiction

 6 means only that the federal courts have no power to adjudicate the matter. State courts are not bound by

 7 the constraints of Article III.” Polo v. Innoventions Int’l, LLC, 833 F.3d 1193, 1196 (9th Cir. 2016).

 8          This action is hereby remanded to Alameda Superior Court.

 9          IT IS SO ORDERED
10
     DATED: ___________, 2021
11                                                       _________________________________
                                                         The Honorable Yvonne Gonzales Rogers
12                                                       United States District Court Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
                     Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
